Citation Nr: 0810560	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a shell fragment wound to the right flank.

3.  Entitlement to an initial rating for residuals of a shell 
fragment wound to the right calf, rated as 10 percent 
disabling for muscle injury and noncompensably disabling for 
residual scar.

4.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound to the left hand.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine (known as the Togus, Maine RO).  That 
decision granted service connection for PTSD, evaluated as 30 
percent disabling, effective June 30, 2004; residuals of 
shell fragment wounds of the right calf, right ankle, right 
flank, left middle finger, evaluated as non compensable, 
effective May 7, 2004; and denied entitlement to service 
connection for ischemic heart disease and coronary artery 
disease, and for bladder cancer.

In March 2006, the veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.

In an April 2006 rating decision, the veteran was awarded a 
rating of 50 percent for his PTSD, effective June 30, 2004, 
and increased evaluations of 10 percent for residuals of a 
shell fragment wounds to the right flank and right calf, 
effective May 7, 2004.  A separate noncompensable rating was 
also assigned for a residual scar of the right calf, 
effective May 7, 2004.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, despite the RO's May 2006 letter 
informing the veteran that its April 2006 decision fully 
resolved his appeal, the appeals of the initial evaluations 
for PTSD and shell fragment wounds to the right flank and 
calf remain before the Board.

Service connection for low back degenerative joint disease 
and residuals of a shell fragment wound to the left ankle was 
also granted in an April 2006 VA rating decision.  The 
veteran has not disagreed with the initial evaluations 
assigned these disabilities, and as the grant of service 
connection constitutes a complete grant of the benefits on 
appeal, the issues of entitlement to service connection for 
low back and left ankle disabilities are not before the 
Board.

In October 2006, the RO granted entitlement to a total rating 
for compensation purposes based on individual 
unemployability.

The issue of entitlement to service connection for heart 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeals period, the veteran's PTSD has 
been manifested by deficiencies in most areas of work, 
school, family relationships, thinking, judgment and mood 
without total occupational and social impairment.

2.  Injury to the right flank muscle most nearly approximates 
moderate muscle injury.

3.  The veteran's scar of the right calf is manifested by 
objective pain and no limitation of motion; injury to the 
right calf muscle most nearly approximates moderate muscle 
injury.

4.  The veteran's scar of the left hand is asymptomatic and 
does not approximate an area of 12 square inches. 

5.  Bladder cancer was not present in service or within one 
year of service and is not the result of a disease, injury, 
or exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
flank have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic Code 5321 (2007).

3.  The schedular criteria for a rating in excess of 10 
percent for shell fragment wound residual right calf muscle 
injury have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.56, 4.73, 4.118, Diagnostic Codes 5310-5312 
(2007).

4.  The schedular criteria for a 10 percent rating for shell 
fragment wound scar of the right calf scar have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.56, 4.73, 4.118, 
Diagnostic Codes 7802-7805 (2007).

5.  The schedular criteria for an initial compensable rating 
for shell fragment wound residual left hand scar have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.56, 
4.73, 4.118, Diagnostic Codes 7802-7805 (2007).

6.  The veteran's bladder cancer was not incurred or 
aggravated during service and is not proximately due to or 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in June 2004 and September 2004, prior to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
entitlement to service connection.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the June 
and September 2004 letters contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claims on appeal.

In addition, he received information regarding the effective 
date or disability rating elements of his claims in March 
2006. 

With respect to the veteran's claims for increased ratings, 
the appeals arise from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted and 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VCAA notice must be provided prior to the initial 
adjudication of a claim; however, if the notice is provided 
after the initial adjudication, the timing defect will be 
cured by re-adjudication of the claim after the notice has 
been provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  While the VCAA notice was provided after the 
initial adjudication of the claims, the timing defect was 
cured by readjudication of the claims in April 2006.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records. 

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim for 
entitlement to service connection for bladder cancer, but has 
determined that no such examinations are required in this 
case because the medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  In this regard, the Board notes that the 
veteran's service treatment records are negative for evidence 
of cardiac or bladder disabilities.  In addition, there is no 
post-service medical evidence of the claimed disabilities 
until more than 25 years after the veteran's separation from 
active duty service.  The Board therefore finds that any 
medical nexus opinion provided by a examiner would be based 
solely on history provided by the veteran. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Initial Ratings

I.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  PTSD

A. Legal Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

B. Factual Background

Records from the Social Security Administration dated in 
September 1999; show that the veteran was found to be 
disabled due to ischemic heart disease with angina.

In October 2004, the veteran underwent a psychiatric 
examination with his private social worker, D.M.  He reported 
having a history of depression, as well as feelings of social 
isolation, and chronic sleep problems, including nightmares 
and night sweats.  He complained of flashbacks triggered by 
sounds, smells, and war movies.  He avoided crowds and had 
become more angry and frustrated since September 11, 2001, 
especially with his son being stationed in Iraq.  He had been 
married 32 years, and reported having a good marriage.  He 
had three adult children and reported that the family was 
close.  

D.M. noted that the veteran presented with classic PTSD and 
had used alcohol to self-medicate following his period of 
active duty.  The diagnosis was PTSD and a GAF score of 40 
was assigned.

The veteran was provided a VA psychiatric examination in 
January 2005.  He stated that he had nightmares, flashbacks, 
and was quite a loner.  During the examination, he had some 
difficulty with concentration, and complained of anxiety.  
His affect was blunted and his mood was depressed.  The 
veteran had rambling speech, and expressed a feeling of 
emotional numbness.  He did not report panic attacks or 
current substance abuse, but stated that he had a phobia of 
violence on television.  There were no obsessions or 
compulsions and although his recent memory was diminished, he 
was oriented to time, place, and person.  His personal 
hygiene was adequate and he denied suicidal or homicidal 
ideation. 

The veteran reported that he had been married many years to 
the same spouse and had grown children, two of whom were in 
the military service.  He had worked until two year earlier, 
when he retired due to a heart disability.  A diagnosis of 
PTSD was rendered and a GAF score of 60 was assigned.  The 
examiner found that the veteran had moderate impairment of 
his industrial and social functioning.  

In July 2005, D.M. sent a letter to VA with further 
information on the severity of the veteran's PTSD.  
Specifically referencing the January 2005 VA examination 
report, D.M. noted that while the veteran denied having 
certain symptoms during his VA examination, he experienced 
panic attacks several times a month as well as other 
significant problems, particularly regarding short-term 
memories.  D.M. also noted that he encouraged the veteran to 
keep a daily journal for the months of May and June 2005 that 
portrayed his complaints of sleep disturbance, social 
isolation, and panic and anxiety attacks.  D.M. found that 
the veteran's GAF scores throughout the past year had ranged 
from 40 to 42 and were reflective of his panic attacks, 
memory problems, and lack of a social system other than his 
family.

On VA examination for a condition not currently at issue in 
March 2006, the veteran was described as a retired 
supervisor.  His retirement had been due to heart problems.

In a statement received in March 2006, the veteran asserted 
that memory and concentration problems would preclude him 
from working.

The veteran's most recent VA psychiatric examination was 
conducted in April 2006.  He stated that during his first VA 
examination he did not confide completely in the examiner and 
reported being depressed, experiencing crying spells, and 
having trouble around other people.  The veteran had trouble 
with concentration and made several mistakes on simple 
calculations.  He had a blunted affect with adequate hygiene.  

He had no psychotic delusions, but did report flashbacks.  He 
stated that nightmares occurred four to five times a week.  
The veteran had a decrease in recent memory and rambling 
speech.  He reported having panic attacks in crowds and that 
he was avoidant of other people and had almost no social 
contract other than his wife.  

The examiner also noted that the veteran had been retired for 
several years due to his cardiac condition.  The diagnosis 
was PTSD and a GAF score of 50 was assigned.  The examiner 
concluded that the veteran had moderate to severe impairment 
of industrial capacity and severe social impairment.  

At his hearing the veteran testified that memory and 
concentration problems would prevent him from working.


C.  Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

On VA psychiatric examination in April 2006, the examiner 
concluded that the veteran had moderate to severe industrial 
impairment resulting from his PTSD and severe social 
impairment.  A GAF score of 50, consistent with serious 
symptoms was assigned.  Furthermore, throughout the claims 
period, the veteran's therapist has assigned GAF scores 
ranging from 42 to 40, also consistent with serious 
impairment, and he noted that the veteran had significant 
problems from his PTSD.  

The medical record also establishes that the veteran's PTSD 
has manifested symptoms such as sleep disturbance, 
flashbacks, panic attacks, depression, and isolation.  He was 
found to have no social structure other than his wife, and 
has been consistently observed to have memory and 
concentration deficiencies.  The VA examiners noted that the 
veteran had rambling speech, presented with a blunted affect 
and appeared emotionally numb.  While the veteran's PTSD has 
not manifested all the symptoms associated with a 70 percent 
rating, the Board notes that his GAF scores throughout the 
claims period have been consistent with serious symptoms and 
his PTSD has been characterized as severe.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's disability most closely approximates 
the criteria for a 70 percent rating since the effective date 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

While the veteran has not been employed throughout the 
appeals period, the undisputed evidence is to the effect that 
he stopped working due to his cardiac disability.  Examiners 
have found that he has less than total occupational 
impairment attributable to PTSD alone.  The RO granted a 
total rating on the basis of the combined effects of PTSD and 
a back disability.  The veteran has been married for many 
years to his wife and the veteran has maintained good 
relationships with his grown children.  It is therefore clear 
that PTSD does not result in disability approximating total 
social and occupational impairment.

III. Residual Shell Fragment Wounds to Right Flank, Right 
Calf, Left Hand

A.  Legal Criteria

The rating criteria for scars provide that superficial scars 
which are painful on examination or are unstable (frequent 
loss of skin over the scar) warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  
Superficial scars that do not cause limited motion warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007).  Scars may also be rated based 
upon the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring. See 38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2007).

The provisions of 38 C.F.R. § 4.56, as applicable to the 
pending claim, are as follows:

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

(d) Under Diagnostic Code 5301 through 
Diagnostic Code 5323, disabilities 
resulting from muscle injuries shall be 
classified as follows:

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound muscle 
without debridement or infection.  (ii) 
History of complaint.  Service department 
record of superficial wound with brief 
treatment and return to duty.  Healing 
with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments remained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in- service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

B.  Factual Background

Service treatment records show that the veteran sustained 
shell fragment wounds from the explosion of a grenade.  He 
was noted to have wounds in the right calf, flank, and middle 
finger.  He was hospitalized for nine days, and his wounds 
were debrided.  He was noted to develop chest pain after the 
debridement.  A chest X-ray was interpreted as normal.  He 
was returned to duty.  Later in July 1966, wire sutures were 
removed.  Service treatment records show no further 
complaints or treatment referable to the fragment wounds.  On 
examination for separation from service in May 1967, scars 
were noted on the right chest, leg, and ankle.  In a report 
of medical history completed at the same time, the veteran 
reported that he was in good health, and indicated no 
pertinent complaints.

Service connection for shell fragment wounds to the right 
flank, right calf, and left hand was granted in the March 
2005 rating decision on appeal.  Noncompensable disability 
ratings were assigned, effective May 7, 2004.  As noted 
above, increased ratings of 10 percent were granted for the 
residual muscle injuries on the veteran's right flank and 
right calf in an April 2006 rating decision, also effective 
May 7, 2004.  In addition, service connection and a 
noncompensable rating were assigned for a right calf scar, 
effective May 7, 2004.

The record reflects that the veteran sustained multiple 
shrapnel wounds to his right flank, right leg, and left hand 
from grenade fragments while serving in Vietnam in July 1966.  
There was no artery or nerve involvement, and the wounds were 
initially debrided.  While the veteran complained of 
developing chest pain, contemporaneous X-rays of the chest 
were negative.  

The veteran's claims for entitlement to service connection 
were received by VA in May 2004.  In response to his claims, 
he was provided a VA examination in January 2005.  He claimed 
to have retained foreign bodies in his right posterior 
ribcage and right proximal calf.  Upon physical examination, 
the examiner noted scars over the right distal leg above the 
ankle and below the knee, and over the left ring finger.  
There was no loss of motion of the left hand, the veteran was 
able to make a fist, and there was no weakness.  X-rays of 
the right tibia revealed a metallic foreign body below the 
right knee and between the tibia and fibula.  X-rays of the 
right posterior chest showed a metallic foreign body above 
the diaphragm at the outer margin of the chest.  The 
diagnosis was status post shell fragment wound right calf, 
right ankle, right chest area (flank), and left middle finger 
without objective pathology.

The veteran was afforded another VA examination in March 
2006.  He complained of tenderness on his right calf.  
Physical examination revealed a well-healed 3 centimeter (cm) 
by 1.5 cm scar that was somewhat sensitive to palpation.  It 
was nonadherent, smooth, shiny, and stable.  It was slightly 
depressed.  The scar was somewhat deep but without any 
significant loss of muscle tissue.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was similar to the adjacent skin and there was no area 
of induration, inflexibility, or limitation of motion caused 
by the scar.  The examiner also noted a scar in the 
interosseus space between the left ring and left middle 
fingers with essentially no limitation of motion.  The 
diagnoses were residual scars of the right lateral calf and 
no evidence of a shell fragment wound to the left middle 
finger.  

C.  Analysis

The veteran is currently assigned 10 percent evaluations for 
residuals of right flank and right calf muscle injuries and 
noncompensable evaluations for his left hand and right calf 
scars.  

With respect to the veteran's scar residuals, the March 2006 
VA examiner noted that the veteran's right calf scar was 
sensitive to palpation.  The Board finds that a rating of 10 
percent is therefore warranted for the period since the 
effective date of service connection under Diagnostic Code 
7804 for superficial scars painful upon examination.  As 
there is no evidence that the right calf scar causes 
limitation of motion or that it involves an area greater than 
929 sq cm, a rating in excess of 10 percent is not warranted 
at any time.  Fenderson.

Regarding the veteran's left hand scar, while he has stated 
that his ring finger is often painful, there is no objective 
medical evidence that the veteran's scar is sensitive or 
otherwise painful.  The January 2005 VA examiner noted that 
there was no loss of motion of the left hand, the veteran was 
able to make a fist, and there was no weakness.  Furthermore, 
it is clear that the veteran's scar does not involve an area 
of 12 square inches (929 sq cm) or more.  Therefore, a 
compensable rating is not warranted for the veteran's 
residual left hand scar. 

Turning to the veteran's muscle injuries, the Board finds 
that ratings in excess of 10 percent for residuals of shell 
fragment wounds to the right calf and right flank are not 
warranted, as any current muscle damage most nearly 
approximates moderate rather than moderately-severe.  

The Diagnostic Codes pertaining to the veteran's service-
connected muscle groups, 5310-5312 and 5321, rate moderate 
muscle injuries as 10 percent disabling.  While the service 
treatment records following the veteran's injuries document 
that there was debridement of the wounds, there was no artery 
or nerve involvement.  Furthermore, while his right flank 
scar was noted to be somewhat deep by the March 2006 VA 
examiner, there was no significant loss of muscle tissue.   
Moreover, the March 2005 VA examiner found no evidence of 
objective pathology associated with the veteran's service-
connected injuries.  

There are also no records of consistent complaints of the 
cardinal symptoms of muscle disability, no loss of deep 
fascia, muscle substance, or firm resistance of muscles from 
the veteran's service-connected disabilities.  While X-rays 
show retained metal fragments in the veteran's flank and 
calf, absent associated disability, the Board finds that the 
veteran's impairment from his muscle injuries has not most 
nearly approximated moderately-severe and higher initial 
ratings are not warranted at any time since the effective 
date of service connection.

The Board has considered whether there is any other schedular 
basis for granting higher ratings, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
higher ratings at any time during the appeal period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Ratings

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In the instant case the disabilities at issue have not 
required any periods of hospitalization.  The shell fragment 
wounds have had no reported impact on the veteran's work or 
ability to work.  Hence, referral of that issue for 
extraschedular consideration is not warranted. 

The 70 percent evaluation for PTSD is intended to compensate 
for severe impact on employment.  See 38 C.F.R. § 4.1 (2007) 
(providing that the schedular rating is meant to compensate 
for considerable time lost from employment commensurate with 
that evaluation).  The veteran has also been awarded a total 
rating for compensation based on individual unemployability 
in recognition of the extraschedular impacts of his 
disabilities on employment.  As discussed above, PTSD alone 
is not shown to cause total occupational impairment.  The 
record does not show marked interference with employment 
beyond that contemplated by a 70 percent rating.  Referral 
for consideration of an extraschedular rating is therefore, 
not warranted.

Service Connection Claims

I.  General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Bladder Cancer

The veteran contends that he incurred bladder cancer as a 
result of herbicide exposure during his active duty service 
in Vietnam.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service treatment records are negative for any complaints, 
treatment, or diagnoses pertaining to bladder cancer.  
Moreover, the examination for separation from service in May 
1967 shows that the veteran's genitourinary system was found 
to be normal.  

The post-service medical evidence of record establishes that 
the veteran was diagnosed with low grade urothelial carcinoma 
in August 2003 following a cystoscopy of the bladder.  

With respect to the veteran's contention that his bladder 
cancer was incurred as a result of exposure to Agent Orange 
during active duty service, although the veteran's exposure 
to herbicides is presumed based upon his service in Vietnam, 
cancer of the bladder is not subject to presumptive service 
connection on the basis of herbicide exposure.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e).  

Turning to the issue of direct service connection, while the 
post-service medical evidence of record shows that the 
veteran has been diagnosed and treated for cancer of the 
bladder, there is no evidence of this disorder until more 
than 35 years after the veteran's discharge from service.  
There is also no other evidence of a continuity of 
symptomatology since service.  

The Board notes that the veteran testified at his March 2006 
hearing that he was told by his private physician that his 
cancer was caused by toxins introduced in the workplace.  The 
veteran further stated that since his only exposure to toxins 
was during his active duty service in Vietnam, this was the 
cause of his cancer.  The Board has considered the statements 
of the veteran, but notes that the record does not contain 
any medical evidence linking his bladder cancer to his active 
duty service or his exposure to herbicides.  Moreover, the 
veteran has no medical or scientific expertise that would 
qualify him to provide a competent opinion in this regard.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for bladder cancer.


ORDER

Entitlement to an initial 70 percent rating for PTSD is 
granted, effective June 30, 2004.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound to the right flank is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shell fragment wound injury to the right calf 
consisting of muscle injury is denied.  

Entitlement to an initial 10 percent rating for shell 
fragment wound residual scar of the right calf is granted, 
effective May 7, 2004.
 
Entitlement to an initial compensable rating for residuals of 
a shell fragment wound to the left hand is denied.

Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure, is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The service medical record document an episode of chest pain 
after debridement of a shell fragment wound, and the veteran 
has testified that he experienced several episodes of 
arrhythmia beginning during combat in Vietnam.  The veteran 
would be competent to report symptoms of arrhythmia.  As a 
combat veteran, his reports of arrhythmias in are presumed to 
have occurred.  The veteran also reported a history of 
arrhythmias when he was initially treated for heart disease 
in 1993.  He has current diagnoses of ischemic heart disease 
with a history of myocardial infarction.  An examination is 
needed so that a competent medical professional can opine as 
to the relationship between the current heart disease and the 
symptoms reported in service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
heart or cardiovascular examination to 
determine the relationship between 
current heart disease and in-service 
chest pain and arrhythmias.  The examiner 
should review the claims folder and note 
such review in examination report or in 
an addendum.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current heart disease 
is related to the chest pain or 
arrhythmias that reportedly began in 
service.  

The examiner should provide a rationale 
for this opinion.  The examiner is also 
advised that under 38 U.S.C.A. § 1154(b), 
the veteran's reports of injuries or 
symptoms during combat are presumed 
creates a presumption that the injuries 
or symptoms occurred during such combat.

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


